Cartwright, Hand and Carter, JJ., dissenting: To admit evidence that the only child of the plaintiff, who claimed to have lost his procreative powers, had died, so that he must remain childless through the fault of the defendant, was serious and prejudicial error, and we think the objection made to that class of testimony preserved the question for review. There was evidence tending to prove that the injury resulted from the negligence of fellow-servants of the plaintiff in handling the wire, and we think the defendant was entitled to an instruction advising the jury as to the law on that subject, and that the error in refusing such instructions was not obviated by referring the jury to the declaration to determine the nature of the negligence charged.